Citation Nr: 1716726	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a pulmonary and/or respiratory disorder, to include chronic obstructive pulmonary disease (COPD); bronchial asthma; chronic airway obstruction; and chronic obstructive asthma, unspecified.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to October 1945, with one year prior service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for COPD.

The Board observes that the Veteran has been variously diagnosed with COPD; bronchial asthma; chronic airway obstruction; and chronic obstructive asthma, unspecified during his appeal.  Accordingly, the Board finds it appropriate to expand the scope of his service connection claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim as reflected on the title page.

The Board also notes that the Veteran submitted a July 2016 statement "renouncing" or "withdrawing" from his case.  However, in that statement he did not identify which case he intended to renounce, and made no mention of this current appeal for a respiratory disorder.  Moreover, he subsequently filed multiple VA Forms 9 and VA Form 646 in support of his claim.  As such, the Board finds that the Veteran wishes to proceed with his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case as the Veteran has yet to be provided a VA examination to evaluate any pulmonary and/or respiratory disorders.

The Veteran contends that his asthma and eventual emphysema were due to exposure to poisonous gases from serving at the Ramey Air Fields in Aguadilla, Puerto Rico, including his time serving at the Panama Canal.

Additionally, service treatment records reflect that, in December 1943, the Veteran was hospitalized for seven days, where he was diagnosed with acute and moderately severe nasopharyngitis and tracheobronchitis.  Furthermore, the Veteran's treatment records reflect diagnoses of COPD; bronchial asthma; chronic airway obstruction; and chronic obstructive asthma, unspecified.

As such, a VA examination is required in order to evaluate the Veteran's pulmonary and/or respiratory disorders and to address the etiology of such, especially given the in-service diagnoses and the Veteran's contentions of in-service exposure to "poisonous gases."  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a VA examination by an appropriate medical professional to determine the nature and etiology of any pulmonary and/or respiratory disorders, to include COPD; bronchial asthma; chronic airway obstruction; and chronic obstructive asthma, unspecified.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

**IN THE EVENT THAT the Veteran is unable to attend the scheduled VA examination, forward the claims file to the appropriate medical professional for a review of the claims file in its entirety and to provide the opinions requested above.**

AFTER reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Indicate all pulmonary and respiratory diagnoses currently shown.

b)  Provide an opinion as to whether the Veteran's current pulmonary and respiratory disorders had an onset during active service or are otherwise related to it.  

In so doing, please address:  (i)  the Veteran's contentions of exposure to poisonous gases during service, while stationed at the Ramey Air Force Base and the Panama Canal (his MOS's included a range section operator, truck driver, and cook), and (ii) December 1943 STR reflecting hospitalization for acute and moderately severe nasopharyngitis and tracheobronchitis.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  After conducting all other development deemed necessary, readjudicate the service connection claim for a pulmonary and/or respiratory disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

